Exhibit 10.27

 

TWELFTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENTS

 

THIS TWELFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENTS (the “Amendment”),
dated as of June 9, 2014, is entered into by and between CAPSTONE TURBINE
CORPORATION, a Delaware corporation (“Company”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”).

 

RECITALS

 

A.                                    Company and Wells Fargo are parties to
(i) a Credit and Security Agreement dated February 9, 2009 (as amended by that
certain First Amendment to Credit and Security Agreements, dated June 9, 2009
(“First Amendment”), that certain Second Amendment to Credit and Security
Agreements and Waiver of Defaults, dated November 5, 2009 (“Second Amendment”),
that certain Third Amendment to Credit and Security Agreements and Waiver of
Default, dated June 11, 2010 (“Third Amendment”), that certain Fourth Amendment
to Credit and Security Agreements, dated June 29, 2010 (“Fourth Amendment”),
that certain Fifth Amendment to Credit and Security Agreements, dated
November 9, 2010 (“Fifth Amendment”), that certain Sixth Amendment to Credit and
Security Agreement and Waiver of Default, dated March 23, 2011 (“Sixth
Amendment”), that certain Seventh Amendment to Credit and Security Agreements
and Waiver of Default, dated June 2, 2011 (“Seventh Amendment”), that certain
Eighth Amendment to Credit and Security Agreements, dated September 27, 2011
(“Eighth Amendment”), that certain Ninth Amendment to Credit and Security
Agreements and Waiver of Default, dated February 7, 2012 (“Ninth Amendment”),
that certain Tenth Amendment to Credit and Security Agreement, dated June 11,
2012 (“Tenth Amendment”), and that certain Eleventh Amendment to Credit and
Security Agreement, dated June 5, 2013 (“Eleventh Amendment”), and as further
amended from time to time, the “Domestic Credit Agreement”), and (ii) a Credit
and Security Agreement (Ex-Im Subfacility), dated February 9, 2009 (as amended
by the First Amendment, the Second Amendment, the Third Amendment, the Fourth
Amendment, the Fifth Amendment, the Sixth Amendment, the Seventh Amendment, the
Eighth Amendment, the Ninth Amendment, the Tenth Amendment, and the Eleventh
Amendment, and as further amended from time to time, the “Ex-Im Credit
Agreement”; and together with the Domestic Credit Agreement, the “Credit
Agreements”).  Capitalized terms used in these recitals have the meanings given
to them in the Credit Agreements unless otherwise specified.

 

B.                                    Company has requested that certain
additional amendments be made to the Credit Agreements (including, but not
limited to, the addition of a new capital expenditure line of credit), and Wells
Fargo is willing to agree to such amendments pursuant to the terms and
conditions set forth herein.

 

Twelfth Amendment to Credit and Security Agreements
WFBC/Capstone Turbine Corporation

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                      Amendments to Credit Agreements.  The
Credit Agreements are amended as follows:

 

1.1                               The first Recital of the Domestic Credit
Agreement is amended to read in its entirety as follows:

 

“Company has asked Wells Fargo to provide it with (i) a $15,000,000 revolving
line of credit (the “Line of Credit”) for working capital purposes and to
facilitate the issuance of letters of credit, with the amount of such Line of
Credit subject to increase as provided in Section 1.1(e), and (ii) a $500,000
non-revolving capital expenditure line of credit (“Capital Expenditure Line”). 
Wells Fargo is agreeable to meeting Company’s request, provided that Company
agrees to the terms and conditions of this Agreement.”

 

1.2                               The first Recital of the Ex-Im Credit
Agreement is amended to read in its entirety as follows:

 

“Company has asked Wells Fargo to provide it with a $10,000,000 revolving line
of credit (the “Line of Credit”) for working capital purposes, with such Line of
Credit constituting a subfacility within the Domestic Facility Agreement
(defined below), with the amount of such Line of Credit subject to increase as
provided in Section 1.1(e).  Wells Fargo is agreeable to meeting Company’s
request, provided that Company agrees to the terms and conditions of this
Agreement.”

 

1.3                               Section 1.1(a) of the Domestic Credit
Agreement.  Section 1.1(a) of the Domestic Credit Agreement is amended to read
in its entirety as follows:

 

“(a)                           Line of Credit and Limitations on Borrowing. 
Wells Fargo shall make Advances to Company under the Line of Credit that
(i) together with the L/C Amount and the aggregate outstanding amount of
Indebtedness and other obligations owing under or in connection with the Ex-Im
Credit Agreement, shall not at any time exceed in the aggregate $15,000,000, as
such amount may be increased pursuant to Section 1.1(e) (the “Maximum Line
Amount”), and (ii) together with the L/C Amount, exceed in the aggregate, the
Borrowing Base limitations described in Section 1.2.  Within these limits,
Company may periodically borrow, prepay in whole or in part, and reborrow. 
Wells Fargo has no obligation to make an Advance during a Default Period or at
any time Wells Fargo believes that an Advance would result in an Event of
Default.”

 

1.4                               Section 1.1(a) of the Ex-Im Credit Agreement. 
Section 1.1(a) of the Ex-Im Credit Agreement is amended to read in its entirety
as follows:

 

“(a)                           Line of Credit and Limitations on Borrowing. 
Wells Fargo shall make Advances to Company under the Line of Credit that do not
exceed in the aggregate the lesser of (i) $10,000,000, as such amount may be
increased pursuant to Section 1.1(e) (the “Maximum Line Amount”), and (ii) the
Borrowing Base limitations described in Section 1.2.  Within these limits,
Company may periodically borrow, prepay in whole or in part, and reborrow. 
Wells Fargo has no obligation to make an Advance during a Default Period or at
any time Wells Fargo believes that an Advance would result in an Event of
Default.  The Line of Credit provided for in this Agreement is subject to the
limitations set forth in the Domestic Facility Agreement and is deemed to be a
subfacility

 

2

--------------------------------------------------------------------------------


 

within the “Line of Credit” provided for in the Domestic Facility Agreement as
set forth therein.”

 

1.5                               Section 1.1(b)(i) of the Domestic Credit
Agreement.  Clause (i) of Section 1.1(b) of the Domestic Credit Agreement is
amended to read in its entirety as follows:

 

“(i) September 30, 2017 (the “Maturity Date”),”

 

1.6                               Section 1.1(e) of the Domestic Credit
Agreement.  The following new Section 1.1(e) is hereby added to the end of
Section 1.1 of the Domestic Credit Agreement:

 

“(e)                            Accordion.

 

(i)                                     At the option of Company (but subject to
the conditions set forth in this Section 1.1(e) below), the Maximum Line Amount
may be permanently increased pursuant to this Section 1.1(e) on one occasion by
$5,000,000 (the “Increase”).

 

(ii)                                  Each of the following shall be conditions
precedent to the Increase of the Maximum Line Amount under
Section 1.1(e)(i) (the “Increase Conditions”):

 

(A)                               each of the conditions precedent set forth in
Section 3.2 are satisfied;

 

(B)                               Company has delivered to Wells Fargo (a) a
written request to implement the Increase, and (b) a certificate, in form and
substance satisfactory to Wells Fargo, executed by the Chief Financial Officer
of Company, certifying that (1) no Default or Event of Default has occurred and
is continuing or will occur after giving effect to the applicable Increase and
(2) Company is in compliance with the financial covenants set forth in
Section 5.2 as of the most-recent test dates for each such financial covenant
preceding the proposed date of the Increase; and

 

(C)                               Company shall have paid to Wells Fargo a
one-time increase fee equal to $25,000.

 

(iii)                               Wells Fargo shall implement the Increase
within 30 days (or such shorter period approved by Wells Fargo in Wells Fargo’s
sole discretion) after satisfaction of all of the Increase Conditions.”

 

1.7                               Section 1.1(e) of the Ex-Im Credit Agreement. 
The following new Section 1.1(e) is hereby added to the end of Section 1.1 of
the Ex-Im Credit Agreement:

 

“(e)                            Accordion.

 

(i)                                     At the option of Company (but subject to
the conditions set forth in this Section 1.1(e) below), the Maximum Line Amount
may be permanently increased pursuant to this Section 1.1(e) on one occasion by
$5,000,000 (the “Increase”).

 

3

--------------------------------------------------------------------------------


 

(ii)                                  Each of the following shall be conditions
precedent to the Increase of the Maximum Line Amount under
Section 1.1(e)(i) (the “Increase Conditions”):

 

(A)                               The “Increase” provided for in
Section 1.1(e) of the Domestic Facility Agreement shall have been exercised by
the Company in accordance with the terms of the Domestic Facility Agreement,
such that the “Maximum Line Amount” under the Domestic Facility Agreement is
$20,000,000.  For sake of clarity, the Company is not required to request the
Increase under this Agreement if the “Increase” under the Domestic Facility
Agreement is implemented (i.e., the Company may, at its option, elect to
implement the “Increase” under the Domestic Facility Agreement, but not
implement the Increase under this Agreement);

 

(B)                               the Ex-Im Bank shall have approved the
Increase, the Company shall have executed and delivered all additional
agreements, instruments, and other instruments and items required by Ex-Im Bank
or Wells Fargo in connection with the Increase, and the Company shall have paid
all fees, costs, and expenses imposed by Ex-Im Bank in connection therewith;

 

(C)                               each of the conditions precedent set forth in
Section 3.2 are satisfied; and

 

(D)                               Company has delivered to Wells Fargo (a) a
written request to implement the Increase, and (b) a certificate, in form and
substance satisfactory to Wells Fargo, executed by the Chief Financial Officer
of Company, certifying that (1) no Default or Event of Default has occurred and
is continuing or will occur after giving effect to the applicable Increase and
(2) Company is in compliance with the financial covenants set forth in
Section 5.2 as of the most-recent test dates for each such financial covenant
preceding the proposed date of the Increase.

 

(iii)                               Wells Fargo shall implement the Increase
within 30 days (or such shorter period approved by Wells Fargo in Wells Fargo’s
sole discretion) after satisfaction of all of the Increase Conditions.”

 

1.8                               Section 1.2(a) of the Domestic Credit
Facility.  Section 1.2(a) of the Domestic Credit Agreement is amended to read in
its entirety as follows:

 

“(a)                           “Borrowing Base.  The borrowing base (the
“Borrowing Base”) is an amount equal to:

 

(i)                                     85% or such lesser percentage of
Eligible Accounts as Wells Fargo in its sole discretion may deem appropriate;
provided that this rate may be reduced at any time by Wells Fargo’s in its sole
discretion by one percent (1%)for each percentage point by which Dilution on the
date of determination is in excess of five percent (5.0%), plus

 

(ii)                                  the lesser of (i) 25% or such lesser
percentage of Eligible Inventory as Wells Fargo in its sole discretion may deem
appropriate or (ii) $2,000,000, plus

 

4

--------------------------------------------------------------------------------


 

(iii)                               on the last day of each calendar quarter and
during the immediately two succeeding days thereafter, an amount of up to
$500,000, as such amount may be approved by Wells Fargo in Wells Fargo’s sole
discretion from time to time, less

 

(iv)                              a reserve equal to ten percent (10%) of the
aggregate outstanding amount of Indebtedness and other obligations owing under
or in connection with the Ex-Im Credit Agreement from time to time, less

 

(v)                                 the Borrowing Base Reserve, less

 

(vi)                              Indebtedness (other than Indebtedness
constituting “Advances” under the Ex-Im Credit Agreement) that is not otherwise
described in Section 1, including Indebtedness that Wells Fargo in its sole
discretion finds on the date of determination to be equal to Wells Fargo’s net
credit exposure with respect to any swap, derivative, foreign exchange, hedge,
deposit, treasury management or similar transaction or arrangement extended to
Company by Wells Fargo and any Indebtedness owed by Company to Wells Fargo
Merchant Services, L.L.C.”

 

1.9                               Section 1.2(a)(ii) of the Ex-Im Credit
Agreement.  Section 1.2(a)(ii) of the Ex-Im Credit Agreement is amended to read
in its entirety as follows:

 

“(ii)                            the lesser of (i) 50% or such lesser percentage
of Eligible Inventory as Wells Fargo in its sole discretion may deem appropriate
or (ii) $3,000,000, if the Increase has not been exercised in accordance with
Section 1.1(e), or $4,000,000, if the Increase has been exercised in accordance
with Section 1.1(e), less”

 

1.10                        Sections 1.3(a) and (b) of the Domestic Credit
Agreement.  Sections 1.3(a) and (b) of the Domestic Credit Agreement are amended
to read in their entirety as follows:

 

“(a)                           Advances to Operating Account.  Except as
otherwise provided in this Agreement, Advances shall be credited to Company’s
demand deposit account maintained with Wells Fargo (the “Operating Account”),
unless the parties agree in a Record Authenticated by both of them to disburse
to another account.”

 

“(b)                           Advances upon Company’s Request.  Line of Credit
Advances may be funded upon Company’s request and CapEx Term Advances shall be
funded as provided in Section 1.11.  No request will be deemed received until
Wells Fargo acknowledges receipt, and Company, if requested by Wells Fargo,
confirms the request in an Authenticated Record.  Company shall repay all
Advances, even if the Person requesting the Advance on behalf of Company lacked
authorization.  The Company shall make a request for a Line of Credit Advance no
later than 9:00 a.m. Santa Monica, California Time on the Business Day on which
it wants the Advance to be funded, which request shall specify the principal
Advance amount being requested.”

 

5

--------------------------------------------------------------------------------


 

1.11                        Section 1.4(b) of the Credit Agreements. 
Section 1.4(b) of the Credit Agreements is amended to read in its entirety as
follows:

 

“(b)                           Payment of Accounts by Company’s Account
Debtors.  Company shall arrange for all proceeds of Collateral (including, but
not limited to, payments from its account debtors) to be promptly deposited into
the Collection Account, and, with respect to any payment by wire transfer or
similar means, to instruct such payor to deliver such payments to Wells Fargo by
wire transfer, ACH, or other means as Wells Fargo may direct for deposit to the
Collection Account or for direct application to the Line of Credit.  Until
deposited, Company shall hold all such payments and Proceeds in trust for Wells
Fargo without commingling with other funds or property.  All deposits held in
the Collection Account shall constitute Proceeds of Collateral and shall not
constitute the payment of Indebtedness.”

 

1.12                        Sections 1.5(a), (b), and (c) of the Domestic Credit
Agreement.  Sections 1.5(a), (b), and (c) of the Domestic Credit Agreement are
amended to read in their entirety as follows:

 

“(a)                           Interest Rate Applicable to Line of Credit and
CapEx Term Advances.  Except as otherwise provided in this Agreement, the unpaid
principal amount of each Line of Credit Advance evidenced by the Revolving Note
and the CapEx Term Advances shall accrue interest at an annual interest rate
calculated as follows:

 

Floating Rate Pricing

 

The “Floating Rate” for Line of Credit Advances and CapEx Term Advances = the
sum of (i) Daily Three Month LIBOR, which interest rate shall change whenever
Daily Three Month LIBOR changes, plus (ii) the applicable Margin.

 

The “Margin” shall be three and three quarters percent (3.75%) per annum.”

 

“(b)                           Minimum Interest Charge.  Notwithstanding the
other terms of Section 1.5 to the contrary, and except as limited by the usury
savings provision of Section 1.5(e), Company shall pay Wells Fargo at least
$66,000 of interest each calendar quarter under this Agreement (not including
interest that accrues on the CapEx Term Advances) and the Ex-Im Credit Agreement
(the “Minimum Interest Charge”) during the term of this Agreement, and Company
shall pay any deficiency between the Minimum Interest Charge and the amount of
interest otherwise payable on the first day of each calendar quarter and on the
Termination Date.  When calculating this deficiency, (i) the Default Rate set
forth in Section 1.5(c), if applicable, and (ii) any interest that accrues on
the CapEx Term Advances, shall each be disregarded.”

 

“(c)                            Default Interest Rate.  Commencing on the day an
Event of Default occurs, through and including the date identified by Wells
Fargo in a Record as the date that the Event of Default has been cured or waived
(each such period a “Default Period”), or during a time period specified in
Section 1.8, or at any time following the Termination Date, in Wells Fargo’s
sole discretion and without waiving any of its other rights or remedies, the
principal amount of the Revolving Note and the CapEx Term Advances shall bear
interest at a rate that is three percent (3.0%) above the contractual rate set
forth

 

6

--------------------------------------------------------------------------------


 

in Section 1.5(a) (the “Default Rate”), or any lesser rate that Wells Fargo may
deem appropriate, starting on the first day of the month in which the Default
Period begins through the last day of that Default Period, or any shorter time
period to which Wells Fargo may agree in an Authenticated Record.”

 

1.13                        Section 1.6(e) of the Domestic Credit Agreement. 
Section 1.6(e) of the Domestic Credit Agreement is amended to read in its
entirety as follows:

 

“(e)                            Line of Credit Termination and/or Reduction
Fees.  If (i) Wells Fargo terminates the Line of Credit during a Default Period,
(ii) Company terminates or reduces the Line of Credit on a date prior to the
Maturity Date, (iii) Company terminates or reduces the Line of Credit on the
Maturity Date in accordance with Section 1.8(b), or (iv) Company and Wells Fargo
agree to reduce the Maximum Line Amount, then Company shall pay Wells Fargo as
liquidated damages a termination or reduction fee in an amount equal to a
percentage of the Maximum Line Amount (or the reduction of the Maximum Line
Amount, as the case may be) calculated as follows:  (A) three percent (3.0%) if
the termination or reduction occurs on or before May 31, 2015; (B) two percent
(2.0%) if the termination or reduction occurs after May 31, 2015, and on or
before May 31, 2016; and (C) zero percent (-0-%) if the termination or reduction
occurs after May 31, 2016.”

 

1.14                        Section 1.6(k) of the Domestic Credit Agreement. 
Section 1.6(k) of the Domestic Credit Agreement is amended to read in its
entirety as follows:

 

“(k)                           Termination and Prepayment Fees Following
Refinance by a Wells Fargo Regional Commercial Banking Group.  If the Line of
Credit is refinanced by a Wells Fargo Regional Commercial Banking Office and
this Agreement is terminated, such refinancing will not be deemed a termination
or prepayment resulting in the payment of termination and/or prepayment fees
under Section 1.6(e).”

 

1.15                        Sections 1.7(a), (b), and (d) of the Domestic Credit
Agreement.  Sections 1.7(a), (b), and (d) of the Domestic Credit Agreement are
hereby amended to read in their entirety as follows:

 

“(a)                           Interest Payments and Interest Accrual.  Accrued
and unpaid interest under the Revolving Note and with respect to the CapEx Term
Advances on Floating Rate Advances shall be due and payable on the first day of
each month (each an “Interest Payment Date”) and on the Termination Date, and
shall be paid in the manner provided in Section 1.4(c) and Section 1.11. 
Interest shall accrue from the most recent date to which interest has been paid
or, if no interest has been paid, from the date of Advance to the Interest
Payment Date.

 

(b)                                 Payment of Revolving Note Principal and
CapEx Term Advances Principal.  The principal amount of the Revolving Note and
the CapEx Term Advances shall be paid from time to time as provided in this
Agreement, and shall be fully due and payable on the Termination Date.

 

7

--------------------------------------------------------------------------------


 

(d)                                 Computation of Interest and Fees.  Interest
accruing on the unpaid principal amount of the Revolving Note and the CapEx Term
Advances and fees payable under this Agreement shall be computed on the basis of
the actual number of days elapsed in a year of 360 days.”

 

1.16                        Section 1.11 of the Domestic Credit Agreement.  The
following new Section 1.11 is hereby added immediately after Section 1.10 of the
Domestic Credit Agreement:

 

“1.11                 CapEx Term Advances.

 

(a)                                 CapEx Term Advances.  Wells Fargo shall,
subject to the terms and conditions of this Agreement, make Advances to Company
from time to time on any date that is on or prior to Termination Date, to enable
Company to acquire additional Eligible Equipment for use in Company’s business
(each a “CapEx Term Advance”).  Wells Fargo shall have no obligation to make a
CapEx Term Advance if (i) after giving effect to such requested CapEx Term
Advance, the aggregate principal amount of the CapEx Term Advances made by Wells
Fargo to or for the benefit of Company would exceed $500,000 (the “CapEx Line
Commitment”), and (ii) the amount of the CapEx Term Advance would exceed eighty
five percent (85%) of the direct cost of the Eligible Equipment to which the
CapEx Term Advance relates (but excluding all soft acquisition costs, such as
taxes, insurance, delivery, and installation costs and expenses).  Company’s
obligation to pay the CapEx Term Advances shall be secured by all of the
Collateral.  Each CapEx Term Advance (i) shall be made by Wells Fargo at such
times and in such amounts (subject to the foregoing limitations) as either
Company may request in writing in connection with the purchase of additional
Eligible Equipment by any of the Company, and shall be advanced directly to the
applicable vendor concurrently with the acquisition of title to the Eligible
Equipment by Company (or to Company, if permitted by Wells Fargo in Wells
Fargo’s reasonable discretion), and (ii) once borrowed may be repaid or prepaid,
subject to the terms and conditions of this Agreement and the other Loan
Documents, but not reborrowed.  The foregoing notwithstanding:  (i) all Eligible
Equipment hereafter acquired by any Company with the proceeds of a CapEx Term
Advance shall be free and clear of all liens, security interests, and other
encumbrances (except in favor of Wells Fargo) and such acquisition(s) shall be
pursuant to agreements and documentation approved by Wells Fargo (and Company
shall provide Wells Fargo with copies of all invoices, shipping documents, and
any documents requested by Wells Fargo), (ii) all Eligible Equipment purchased
by Company for which Company has requested a CapEx Term Advance shall be new
(except as otherwise permitted by Wells Fargo in Wells Fargo discretion) and
otherwise acceptable to Wells Fargo in all respects (and, if requested by Wells
Fargo, appraised by an appraiser acceptable to Wells Fargo) and shall not, at
any time, be affixed to real property or become installed in or affixed to other
goods, (iii) Wells Fargo shall have a first priority perfected security interest
in the additional Eligible Equipment acquired by Company with the proceeds of a
CapEx Term Advance concurrently with the funding of such CapEx Term Advance,
(iv) Company shall make each written request for a CapEx Term Advance no later
than five (5) Business Days prior to the date that Company wishes to receive the
CapEx Term Advance, (v) each request for a CapEx Term Advance shall be by a
Person pursuant to Section 1.3(b), (vi) Wells Fargo shall have received
satisfactory evidence that the subject

 

8

--------------------------------------------------------------------------------


 

Eligible Equipment has been delivered and received by Company (including, but
not limited to, if requested by Wells Fargo, a visual inspection by Wells Fargo)
prior to each CapEx Term Advance, and (vii) Wells Fargo shall have no obligation
to make more than three (3) CapEx Term Advances.

 

(b)                                 Terms Applicable to all CapEx Term
Advances.  Upon fulfillment of the applicable conditions set forth in Section 3,
and except as otherwise provided in this Agreement, Wells Fargo shall deposit
the proceeds of the requested CapEx Term Advance by crediting the same to the
Operating Account (described in Section 1.3(a)) or directly to the vendor as
provided in Section 1.11(a).  Any request for a CapEx Term Advance, whether
written or telephonic, shall be deemed to be a representation by Company, upon
which Wells Fargo may rely, that Company is in compliance with the conditions
set forth in Section 3 as of the time of the request.

 

(c)                                  Requesting CapEx Term Advances.  Company
must request each CapEx Term Advance no later than 9:00 a.m. Santa Monica,
California Time five (5) Business Days prior to the date on which Company wishes
the CapEx Term Advance to be disbursed.  Upon request, Company shall confirm its
request for a CapEx Term Advance in an Authenticated Record, and agree that they
shall repay the CapEx Term Advance even if the Person requesting any CapEx Term
Advance on behalf of any Company lacked authorization.

 

(d)                                 Payment of CapEx Term Advances.  The
outstanding principal balance of and accrued interest on the CapEx Term Advances
shall be due and payable as follows:

 

(i)                                     Subject to Section 1.7(b) (requiring the
unpaid principal balance to be paid on the Termination Date notwithstanding any
provision to the contrary in this Agreement), the principal balance of each
CapEx Term Advance shall be repaid beginning on the first day of the first
calendar month following the date of each such CapEx Term Advance and continuing
on the first day of each calendar month thereafter, in equal monthly
installments sufficient to fully amortize the principal balance of each such
CapEx Term Advance over an assumed amortization period of 24 months from the
date of each CapEx Term Advance.

 

(ii)                                  If Wells Fargo at any time obtains an
appraisal of Company’s Equipment, and the appraisal shows the aggregate
outstanding principal balance of the CapEx Term Advances to exceed the lesser of
(x) 100% of the Net Forced Liquidation Value of Eligible Equipment (including
the equipment acquired with the CapEx Term Advances), or (y) 85% of the Net
Orderly Liquidation Value of Eligible Equipment (including the equipment
acquired with the CapEx Term Advances), then the Company, upon demand by Wells
Fargo, shall either (as determined by Wells Fargo) (i) immediately prepay the
CapEx Term Advances in the amount of such excess, or (ii) make additional
monthly payments of principal in such amount as determined by Wells Fargo.

 

(iii)                               Notwithstanding any provision to the
contrary in this Agreement or the other Loan Documents, on the Termination Date
the entire unpaid principal balance

 

9

--------------------------------------------------------------------------------


 

of the CapEx Term Advances and all unpaid interest accrued thereon shall be
fully due and payable.

 

(iv)                              Required payments of principal of and interest
on the CapEx Term Advances shall be collected by Wells Fargo through a Line of
Credit Advance in the same amount, or by such other method as Company and Wells
Fargo may agree.  Proceeds from the liquidation of Collateral consisting of
equipment shall be applied to the CapEx Term Advances in any order selected by
Wells Fargo; provided that nothing in this paragraph shall be deemed to permit
Company to liquidate any Collateral, and any such liquidation shall be allowed
only to the extent otherwise permitted in this Agreement.

 

(v)                                 Company may voluntarily prepay the CapEx
Term Advances at any time.  All CapEx Term Advance prepayments shall be applied
in the inverse order of maturity.”

 

1.17                        Section 5.2(b) of the Credit Agreements. 
Section 5.2(b) of the Credit Agreements is amended to read in its entirety as
follows:

 

“(b)                           Minimum Adjusted Net Income.  Company shall
achieve Adjusted Net Income, measured on each of the following test dates
described below, for the periods specified below, of not less than the amount
set forth opposite each such test date and test period (numbers appearing
between “< >“ are negative):

 

Test Date and Test Period

 

Minimum Adjusted Net Income

 

Fiscal Year to Date Period ending June 30, 2014

 

$

<6,812,000

> 

Fiscal Year to Date Period ending September 30, 2014

 

$

<8,085,000

> 

Fiscal Year to Date Period ending December 31, 2014

 

$

<8,921,000

> 

Fiscal Year to Date Period ending March 31, 2015

 

$

<9,657,000

> 

 

1.18                        Section 5.2(c) of the Credit Agreements. 
Section 5.2(c) of the Credit Agreements is amended to read in its entirety as
follows:

 

“(c)                            Minimum Cash to Unreimbursed Line of Credit
Advances Coverage Ratio.  At all times during which this Section 5.2(c) shall be
in effect, the ratio of (i) the sum of the outstanding Advances under the
Revolving Note, plus the outstanding principal balance of the CapEx Term
Advance, plus the L/C Amount, plus the outstanding “Advances” under the Ex-Im
Credit Agreement to (ii) cash and Cash Equivalents of Company in which Wells
Fargo has a perfected first priority security interest, shall not exceed the
Required Coverage Ratio (as defined below).  Compliance with the foregoing
covenant shall be reported as Wells Fargo shall request from time to time in its
sole discretion.  “Required Coverage Ratio” shall mean:  (i) 120%, unless one

 

10

--------------------------------------------------------------------------------


 

of the following clauses applies; (ii) 150%, if Company’s Adjusted EBITDA for
the fiscal year ending March 31, 2015, equals or exceeds $<2,500,000> (as
determined based on Company’s CPA-audited financial statements for such fiscal
year); or (iii) no requirement (i.e., this Section 5.2(c) shall not apply), if
Company’s Adjusted Net Income for any fiscal year equals or exceeds $-0- (as
determined based on Company’s CPA-audited financial statements for such fiscal
year); provided that (A) if Company satisfies both clauses (ii) and (iii) of
this paragraph, this Section 5.2(c) shall not apply, and (B) any change in the
Required Coverage Ratio shall begin to apply as of the first day of the first
calendar month after receipt by Wells Fargo of Company’s relevant CPA-audited
financial statements.”

 

1.19                        Section 5.2(d) of the Credit Agreements. 
Section 5.2(d) of the Credit Agreements is amended to read in its entirety as
follows:

 

“(d)                           Capital Expenditures.  Company shall not incur or
contract to incur Capital Expenditures of more than (i) $2,500,000 in the
aggregate during Company’s fiscal year ending March 31, 2015, and (ii) zero for
each subsequent year until Company and Wells Fargo agree on limits on Capital
Expenditures for subsequent periods based on Company’s projections for such
periods.”

 

1.20                        Sections 6.2(a) and (b) of the Domestic Credit
Agreement.  Sections 6.2(a) and (b) of the Domestic Credit Agreement are amended
to read in their entirety as follows:

 

“(a)                           Wells Fargo may terminate the Line of Credit and
the CapEx Line Commitment and decline to make Advances (including, but not
limited to, CapEx Term Advances), and terminate any services extended to Company
under the Master Agreement for Treasury Management Services;

 

(b)                                 Wells Fargo may declare the Indebtedness to
be immediately due and payable and accelerate payment of the Revolving Note and
the CapEx Term Advances, and all Indebtedness shall immediately become due and
payable, without presentment, notice of dishonor, protest or further notice of
any kind, all of which Company hereby expressly waives;”

 

1.21                        Section 7.4(b) of the Credit Agreements.  Wells
Fargo’s address for purposes of Section 7.4(b) of the Credit Agreements is
hereby changed to:

 

Wells Fargo Bank, National Association
2450 Colorado Avenue, Suite 3000W
Santa Monica, CA  90404
Attn:  Relationship Manager—Capstone

 

1.22                        Exhibit A to Credit Agreements.  The following
changes are hereby made to Exhibit A to the Credit Agreements:

 

(a)                                 The defined term “Advance” that appears in
Exhibit A to the Domestic Credit Agreement is hereby amended to read in its
entirety as follows:

 

11

--------------------------------------------------------------------------------


 

““Advance” and “Advances” means an advance or advances (i) under the Line of
Credit, or (ii) the CapEx Term Advances, as applicable.”

 

(b)                                 The following defined terms are hereby added
to Exhibit A to the Domestic Credit Agreement in the appropriate alphabetical
positions:

 

““CapEx Line Commitment” is defined in Section 1.11.”

 

““CapEx Term Advance(s)” means each of the CapEx Term Advances that may be made
from time to time under Section 1.11.”

 

““Capital Expenditure Line” is defined in the Recitals.”

 

““Eligible Equipment” means the Equipment of Company designated by Wells Fargo
as eligible from time to time in Wells Fargo’s sole discretion, but excluding
Equipment having any of the following characteristics:

 

(a)                                 Equipment that is subject to any Lien other
than in favor of Wells Fargo, except Permitted Liens that are subordinate to the
Security Interest on terms and conditions satisfactory to Wells Fargo;

 

(b)                                 Equipment that has not been delivered to the
Premises;

 

(c)                                  Equipment in which Wells Fargo does not
hold a first priority perfected security interest;

 

(d)                                 Equipment that is obsolete or not currently
saleable;

 

(e)                                  Equipment that is not covered by standard
“all risk” hazard insurance for an amount equal to its forced liquidation value;

 

(f)                                   Equipment that requires proprietary
software in order to operate in the manner in which it is intended when such
software is not freely assignable to Wells Fargo or any potential purchaser of
such Equipment;

 

(g)                                  Equipment consisting of computer hardware,
software, tooling, or molds;

 

(h)                                 Equipment that is not new when acquired by
Company, unless otherwise agreed by Wells Fargo; and

 

(i)                                     Equipment otherwise deemed unacceptable
by Wells Fargo in its sole discretion.”

 

““Net Cash Proceeds” means the cash proceeds of any asset sale (including cash
proceeds received as deferred payments pursuant to a note, installment
receivable or otherwise, but only upon actual receipt) net of (a) attorney,
accountant, and investment banking fees, (b) brokerage commissions, (c) amounts
required to be applied to prior

 

12

--------------------------------------------------------------------------------


 

Liens the repayment of debt secured by a Lien not prohibited by this Agreement
on the asset being sold, and (d) taxes paid or reasonably estimated to be
payable as a result of such asset sale.”

 

““Net Forced Liquidation Value” means a professional opinion of the probable Net
Cash Proceeds that could be realized at a properly advertised and professionally
managed forced sale public auction conducted without reserve under economic
trends current within 60 days of the appraisal, which opinion may consider
physical location, difficulty of removal, adaptability, specialization,
marketability, physical condition, overall appearance and psychological appeal.”

 

““Net Orderly Liquidation Value” means a professional opinion of the probable
Net Cash Proceeds that could be realized at a properly advertised and
professionally conducted liquidation sale, conducted under orderly sale
conditions for an extended period of time (usually six to nine months), under
the economic trends existing at the time of the appraisal.”

 

(c)                                  The following term that appears in
Exhibit A to the Credit Agreements is hereby amended to read in its entirety as
follows:

 

““Daily Three Month LIBOR” means, for any day, the rate per annum for United
States dollar deposits determined by Wells Fargo for the purpose of calculating
the effective interest rate for loans that reference Daily Three Month LIBOR as
the Inter-Bank Market Offered Rate in effect from time to time for the 3 month
delivery of funds in amounts approximately equal to the principal amount of such
loans.  Company understands and agrees that Wells Fargo may base its
determination of the Inter-Bank Market Offered Rate upon such offers or other
market indicators of the Inter-Bank Market as Wells Fargo in its discretion
deems appropriate, including but not limited to the rate offered for U.S. dollar
deposits on the London Inter-Bank Market.  When interest is determined in
relation to Daily Three Month LIBOR, each change in the interest rate shall
become effective each Business Day that Wells Fargo determines that Daily Three
Month LIBOR has changed.”

 

2.                                      No Other Changes.  Except as explicitly
amended by this Amendment, all of the terms and conditions of the Credit
Agreements and the other Loan Documents shall remain in full force and effect
and shall apply to any advance or letter of credit thereunder.

 

3.                                      Accommodation Fee.  [Intentionally
Omitted].

 

4.                                      Conditions Precedent.  This Amendment
shall be effective when Wells Fargo shall have received an executed original of
this Amendment, together with each of the following, each in substance and form
acceptable to Wells Fargo in its sole discretion:

 

4.1                               A Second Amended and Restated Revolving Note
related to the Domestic Credit Agreement, duly executed by Company;

 

4.2                               Second Amended and Restated Revolving Notes
related to the Ex-Im Credit Agreement, duly executed by Company;

 

13

--------------------------------------------------------------------------------


 

4.3                               A Certificate of Authority from the Company’s
corporate secretary certifying as to (i) the resolutions of the board of
directors of Company approving the execution and delivery of this Amendment,
(ii) the fact that the certificate of incorporation and bylaws of Company, which
were certified and delivered to Wells Fargo pursuant to the Certificate of
Authority of Company’s secretary or assistant secretary dated February 9, 2009,
continue in full force and effect and have not been amended or otherwise
modified except as set forth in the Certificate to be delivered, and (iii) the
fact that the officers and agents of Company who have been certified to Wells
Fargo, pursuant to the Certificate of Authority of Company’s secretary or
assistant secretary dated February 9, 2009, as being authorized to sign and to
act on behalf of Company continue to be so authorized;

 

4.4                               Consent and approval of this Amendment by the
Export Import Bank of the United States, if required by Wells Fargo;

 

4.5                               The Acknowledgement and Agreement of Guarantor
set forth at the end of this Amendment, duly executed by Guarantor; and

 

4.6                               Such other matters as Wells Fargo may require.

 

5.                                      Representations and Warranties.  Company
hereby represents and warrants to Wells Fargo as follows:

 

5.1                               Company has all requisite power and authority
to execute this Amendment and any other agreements or instruments required
hereunder and to perform all of its obligations hereunder, and this Amendment
and all such other agreements and instruments have been duly executed and
delivered by Company and constitute the legal, valid and binding obligation of
Company, enforceable in accordance with their terms.

 

5.2                               The execution, delivery and performance by
Company of this Amendment and any other agreements or instruments required
hereunder have been duly authorized by all necessary corporate action and do not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate any provision of any law, rule or regulation or of any
order, writ, injunction or decree presently in effect, having applicability to
Company, or the certificate of incorporation or bylaws of Company, or
(iii) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which Company
is a party or by which it or its properties may be bound or affected.

 

5.3                               After giving effect to this Amendment, all of
the representations and warranties contained in Section 4 of, and Exhibit D to,
the Credit Agreements are true and correct in all material respects on and as of
the date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate solely to an earlier date (in which
case they shall continue to be true and correct as of such earlier date).

 

6.                                      References.  All references in the
Credit Agreements to “this Agreement” shall be deemed to refer to the relevant
Credit Agreement as amended hereby; and any and all references in the Security
Documents to the Credit Agreements shall be deemed to refer to the relevant
Credit Agreement as amended hereby.

 

14

--------------------------------------------------------------------------------


 

7.                                      No Waiver.  The execution of this
Amendment and the acceptance of all other agreements and instruments related
hereto shall not be deemed to be a waiver of any Default or Event of Default
under the Credit Agreements or a waiver of any breach, default or event of
default under any Security Document or other document held by Wells Fargo,
whether or not known to Wells Fargo and whether or not existing on the date of
this Amendment.

 

8.                                      Release.  Company and the Guarantor
signing the Acknowledgment and Agreement of Guarantor set forth below hereby
absolutely and unconditionally release and forever discharge Wells Fargo, and
any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents,
attorneys, and employees of any of the foregoing, from any and all claims,
demands or causes of action of any kind, nature or description, whether arising
in law or equity or upon contract or tort or under any state or federal law or
otherwise, which either Company or Guarantor has had, now has or has made claim
to have against any such person for or by reason of any act, omission, matter,
cause or thing whatsoever arising from the beginning of time to and including
the date of this Amendment, whether such claims, demands and causes of action
are matured or unmatured or known or unknown.  It is the intention of the
Company and Guarantor in executing this release that the same shall be effective
as a bar to each and every claim, demand and cause of action specified and in
furtherance of this intention the Company and Guarantor each waives and
relinquishes all rights and benefits under Section 1542 of the Civil Code of the
State of California, which provides:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MIGHT HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

The parties acknowledge that each may hereafter discover facts different from or
in addition to those now known or believed to be true with respect to such
claims, demands, or causes of action and agree that this instrument shall be and
remain effective in all respects notwithstanding any such differences or
additional facts.

 

9.                                      Costs and Expenses.  Company hereby
reaffirms its agreement under the Credit Agreements to pay or reimburse Wells
Fargo on demand for all costs and expenses incurred by Wells Fargo in connection
with the Loan Documents, including, without limitation, all reasonable fees and
disbursements of legal counsel.  Without limiting the generality of the
foregoing, Company specifically agrees to pay all reasonable fees and
disbursements of counsel to Wells Fargo for the services performed by such
counsel in connection with the preparation of this Amendment and the documents
and instruments incidental hereto.  Company hereby agrees that Wells Fargo may,
at any time or from time to time in its sole discretion and without further
authorization by Company, make a loan to Company under the Credit Agreements, or
apply the proceeds of any loan, for the purpose of paying any such reasonable
fees, disbursements, costs and expenses.

 

10.                               Miscellaneous.  This Amendment and the
Acknowledgment and Agreement of Guarantor may be executed in any number of
counterparts, each of which when so executed and delivered

 

15

--------------------------------------------------------------------------------


 

shall be deemed an original and all of which counterparts, taken together, shall
constitute one and the same instrument.  Transmission by facsimile or “pdf” file
of an executed counterpart of this Amendment shall be deemed to constitute due
and sufficient delivery of such counterpart.  Any party hereto may request an
original counterpart of any party delivering such electronic counterpart.  This
Amendment and the rights and obligations of the parties hereto shall be
construed in accordance with, and governed by, the laws of the State of
California.  In the event of any conflict between this Amendment and the Credit
Agreements, the terms of this Amendment shall govern.  The Export-Import Bank of
the United States shall be an express intended beneficiary of this Amendment.

 

[Signatures on next page]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

WELLS FARGO BANK,

 

NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Edit Kondoresi

 

Print Name:

Edit Kondoresi

 

Title:

Authorized Signatory, Vice President

 

 

 

 

 

CAPSTONE TURBINE CORPORATION

 

 

 

By:

/s/ Edward I. Reich

 

Print Name:

Edward I. Reich

 

Its:

Executive Vice President and CFO

 

S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTOR

 

The undersigned, a guarantor of the indebtedness of Capstone Turbine Corporation
(“Company”) to Wells Fargo Bank, National Association (as more fully defined in
the Amendment, “Wells Fargo”), acting through its Wells Fargo Business Credit
operating division, pursuant to the separate Guaranty dated February 9, 2009
(“Guaranty”), hereby (i) acknowledges receipt of the foregoing Twelfth Amendment
to Credit and Security Agreements (“Amendment”); (ii) consents and agrees to the
terms (including, without limitation, the release set forth in Section 8 of the
Amendment) and execution and performance thereof; (iii) reaffirms all
obligations to Wells Fargo pursuant to the terms of the Guaranty; and
(iv) acknowledges that Wells Fargo may amend, restate, extend, renew or
otherwise modify the Credit Agreements and any indebtedness or agreement of the
Company, or enter into any agreement or extend additional or other credit
accommodations, without notifying or obtaining the consent of the undersigned
and without impairing the liability of the undersigned under the Guaranty for
all of the Company’s present and future indebtedness to Wells Fargo.

 

 

CAPSTONE TURBINE INTERNATIONAL, INC.

 

 

 

By:

/s/ Edward I. Reich

 

Print Name:

Edward I. Reich

 

Title:

Executive Vice President and CFO

 

1

--------------------------------------------------------------------------------